FILED
                           NOT FOR PUBLICATION                              DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KAREEM MUHAMMAD,                                 No. 14-17487

              Plaintiff-Appellant,               D.C. No. 1:12-cv-01199-JLT

 v.
                                                 MEMORANDUM*
CITY OF BAKERSFIELD; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of California
                Jennifer L. Thurston, Magistrate Judge, Presiding**

                         Submitted December 14, 2016***

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Kareem Muhammad appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging excessive force, unlawful arrest,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and related state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003). We affirm.

      The district court properly concluded that Muhammad’s action was barred

by Heck v. Humphrey, 512 U.S. 477 (1994), because a judgment in Muhammad’s

favor would necessarily imply the invalidity of his criminal conviction under

California Penal Code § 148(a)(1). See Heck, 512 U.S. at 487 (§ 1983 action that

necessarily implies the invalidity of plaintiff’s conviction must be dismissed unless

the conviction has been invalidated); Smith v. City of Hemet, 394 F.3d 689, 699 n.5

(9th Cir. 2005) (en banc) (“[A] jury’s verdict necessarily determines the lawfulness

of the officers’ actions throughout the whole course of the defendant’s conduct,

and any action alleging the use of excessive force would necessarily imply the

invalidity of his conviction.” (citations, internal quotation marks, and emphasis

omitted)); Yount v. City of Sacramento, 183 P.3d 471, 484 (Cal. 2008) (California

applies Heck principles to state law claims).

      We construe the district court’s summary judgment as dismissing the action

without prejudice. See Belanus v. Clark, 796 F.3d 1021, 1025 (9th Cir. 2015)

(dismissals under Heck are without prejudice).




                                          2
      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3